Citation Nr: 9916580	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-40 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from January 1988 to 
September 1993 and had a period of active duty for training 
from May 24 to August 3, 1985.  He also had an unverified 
period of active duty for training from November 1 to 
December 17, 1984.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in January 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  Following 
the requested development, the RO continued its previous 
denial of the claimed benefit.  The matter is now before the 
Board for final appellate consideration.  

In a written argument dated in April 1999, the veteran's 
representative raised the issue of entitlement to a 
compensable evaluation for service-connected tinnitus.  This 
issue has not been developed for review on appeal and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The bilateral hearing loss diagnosed in service was acute 
and transitory and resolved; the veteran does not have a 
current hearing disability.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the diagnosis of bilateral high frequency 
sensorineural hearing loss in service in August 1993, the 
Board finds that veteran's claim for service connection for 
bilateral hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Brannon v. Derwinski, 1 Vet. App. 
314, 315-16 (1991) (chronic disease in service).  The Board 
is satisfied that all relevant evidence has been obtained 
with respect to this claim and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Sensorineural hearing loss is a 
chronic disease that is also subject to presumptive service 
connection.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. 
§ 3.309(a) (organic diseases of the nervous system).  

The veteran's DD-Form-214 shows that his military 
occupational specialty was field artillery officer.  Thus, 
his claim for service connection for bilateral hearing loss 
is consistent with the places, types and circumstances of his 
service.  38 C.F.R. § 3.303(a).  The veteran's service 
medical records show that when he was examined for service 
entrance in October 1984, his pure tone thresholds (in 
decibels) were 15, 15, 10, 20, and 15 in the right ear, and 
15, 15, 20, 20, and 10 in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 hertz.  Complaints or findings of bilateral 
hearing loss were not noted.  When examined for participation 
in an ROTC program in September 1985, his pure tone 
thresholds (in decibels) were 10, 10, 10, 10, and 10 in the 
right ear, and 10, 10, 10, 10, and 10 in the left ear at 500, 
1,000, 2,000, 3,000, and 4,000 hertz.  Complaints or findings 
of bilateral hearing loss were not noted.  When the veteran's 
hearing was evaluated in June 1986 for combat arms 
qualification, his pure tone thresholds (in decibels) were 
15, 20, 15, 15, and 15 in the right ear, and 15, 20, 20, 25, 
and 20 in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 
hertz.  Once again, complaints or findings of bilateral 
hearing loss were not noted.  When the veteran's hearing was 
evaluated in June 1990, his pure tone thresholds (in 
decibels) were 15, 15, 10, 10, and 5 in the right ear, and 5, 
5, 5, 5, and 0 in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz.  It was noted that the veteran routinely 
exposed to hazardous noise but that his hearing profile was 
H-1.  However, when the veteran's hearing was evaluated for 
separation in August 1993, his pure tone thresholds (in 
decibels) were 25, 25, 20, 35, and 35 in the right ear, and 
20, 25, 25, 30, and 40 in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 hertz.  Mild to moderate high frequency 
sensorineural hearing loss, bilaterally, was assessed.  

In October 1993, the veteran filed an original claim for 
compensation benefits that included a claim of entitlement to 
service connection for bilateral hearing loss.  On a VA 
audiology evaluation later in October, the veteran's pure 
tone thresholds (in decibels) were 15, 10, 15, 20, and 10 in 
the right ear, and 10, 15, 15, 20, and 20 in the left at 500, 
1,000, 2,000, 3,000, and 4,000 hertz.  His speech recognition 
scores were 100 percent on the right and 96 percent on the 
left.  His hearing was felt to be within normal limits, 
bilaterally, with good speech discrimination.  

Similarly, when the veteran underwent a VA audiology 
evaluation in June 1998, his pure tone thresholds (in 
decibels) were 15, 20, 20, 25, and 30 in the right ear, and 
20, 25, 25, 25, and 25 in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 hertz.  His speech recognition scores were 
obtained using a recorded version of the Maryland CNC word 
list and found to be 100 percent in the right ear and 96 
percent in the left ear.  The examiner reviewed the claims 
file and noted that the service medical records revealed 
normal hearing sensitivity through 1985, although at several 
points while in service, the veteran appeared to have a mild 
hearing loss, especially in the right ear.  The examiner 
noted, however, that only air conduction thresholds were 
tested, and by technicians in service, not by an audiologist.  
It was therefore difficult to say precisely what was going 
on.  The examiner felt that more than likely, the veteran had 
some mild conductive impairment secondary to sinus congestion 
or external otitis and that, in any event, this type of mild 
conductive problem cleared up and was not permanent.  The 
examiner opined that that is what happened in the veteran's 
case.  The examiner reported that the veteran had normal 
hearing sensitivity on his VA examination in October 1993 and 
that the subsequent rating examination was likewise normal.  
He stated that the veteran did not have a permanent hearing 
loss in either ear.  

What constitutes a current hearing disability for purposes of 
entitlement to service connection is defined by VA 
regulations.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The version of 38 C.F.R. § 3.385 in effect when the veteran 
filed his claim for service connection provided that hearing 
status would not be considered service connected when the 
thresholds for the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 Hertz were all less than 40 decibels; the 
thresholds for at least three of these frequencies were 25 
decibels or less; and speech recognition scores using the 
Maryland CNC Test were 94 percent or better.  The change, 
which became effective in December 1994, was not considered 
to be a substantive change in the regulation.  59 Fed. Reg. 
60,560 (1994).  

The medical evidence indicates that the sensorineural hearing 
loss assessed in service represented an acute and transitory 
hearing loss that resolved, leaving no residual disability.  
The case law is well settled that in order for a claimant to 
be granted service connection for a claimed disability, there 
must be evidence of a current disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  In the absence of 
competent medical evidence of a current hearing disability 
within the meaning of 38 C.F.R. § 3.385, the Board concludes 
that service connection for bilateral hearing loss is not 
warranted.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  


ORDER

Service connection for bilateral hearing loss is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

